Citation Nr: 0311450	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to a compensabale evaluation for a bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This appeal arose from a December 2001 rating action of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a left shoulder disability and which also 
denied a compensable evaluation for the bilateral hearing 
loss.


FINDING OF FACT

In May 2003, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeals concerning the 
claims of service connection for a left shoulder disability 
and a compensable evaluation for the bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant of the claims for service connection for a left 
shoulder disability and a compensable evaluation for the 
bilateral hearing loss have been met.  38 C.F.R. §§ 20.200, 
20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2001, the RO denied service connection for a left 
shoulder disability and denied a compensable evaluation for 
bilateral hearing loss.  Later that month, the veteran 
submitted a noticeof disagreement to the RO concerning this 
decision.  A statement of the case was issued in October 
2002.  On October 30, 2002, the RO received the veteran's 
substantive appeal.  In May 2003, the veteran submitted 
correspondence to the Board of Veterans Appeals (Board), in 
which he expressed his desire to withdraw his appeals.  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2002).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawan in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw either a notice of disagreement or a 
substantive appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2002).

The veteran's written statement, sent to the Board in May 
2003, is sufficient to withdraw the pending issues on appeal.  
The veteran has withdrawn these appeals and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  




ORDER

The veteran having withdrawn his appeals, the claims of 
entitlement to service connection for a left shoulder 
disability and entitlement to a compensable evaluation for 
the bilateral hearing loss are dismissed. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

